Appeal Dismissed and Memorandum Opinion filed February 8, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00706-CR

                     MARVIN CUNNINGHAM, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

             On Appeal from County Criminal Court at Law No. 9
                           Harris County, Texas
                       Trial Court Cause No. 2322259

                         MEMORANDUM OPINION

      Appellant entered a guilty plea to violation of a protective order. In
accordance with the terms of a plea bargain agreement with the State, the trial
court assessed punishment at confinement for ninety days in the Harris County Jail.
We dismiss the appeal.

      The trial court signed a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005). On January 10, 2021, this court notified the parties that the appeal
would be dismissed for lack of jurisdiction unless a party demonstrated that the
court has jurisdiction. No response has been received.

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Wise, Poissant and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2